i          i        i                                                               i      i      i




                                 MEMORANDUM OPINION

                                         No. 04-09-00075-CR

                                      Cynthia Jennifer MATHIS,
                                               Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                     From the 186th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2007-CR-11135
                           Honorable Maria Teresa Herr, Judge Presiding

Opinion by:       Sandee Bryan Marion, Justice

Sitting:          Sandee Bryan Marion, Justice
                  Rebecca Simmons, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: October 14, 2009

AFFIRMED

           Defendant Cynthia Jennifer Mathis pled guilty to the charge of evading arrest or detention

with a vehicle. Pursuant to a plea bargain, the trial court placed defendant on community supervision

for two years. Subsequently, the State filed a motion to revoke community supervision, alleging nine

violations of the conditions of her community supervision. On January 20, 2009, the trial court held

a hearing on the motion, and the court revoked defendant’s community supervision and sentenced
                                                                                     04-09-00075-CR

defendant to two years’ confinement. On appeal, defendant argues the trial court abused its

discretion in revoking her community supervision and sentencing her to confinement at a state jail

facility. We affirm.

                                         BACKGROUND

       On October 10, 2008, the State filed a motion to revoke defendant’s community supervision.

The motion alleged nine violations, including one violation of condition 5 and one violation of

condition 15(H). Condition 5 required defendant to report to her supervision officer, and condition

15(H) required defendant to attend the Center for Health Care Services (“CHCS”) for counseling and

treatment. The State alleged defendant failed to report to the supervision officer in person for the

months of August and September, 2008, in violation of the fifth condition. The State also alleged

defendant failed to report to and apply for drug and alcohol counseling treatment with the CHCS in

violation of section 15(H). As to both allegations, defendant pled “True.” The State waived its

remaining allegations of violations. The trial court then admonished defendant: “I need you to

understand that . . . based on your pleas of true, that would be sufficient for me to revoke your

community supervision and sentence you to two years in the state jail facility . . . . Do you

understand that that’s what can happen today?” Defendant responded “Yes” and affirmed that she

still wished to enter her pleas of “True.”

       The State recommended continued probation and a ninety-day sentence to a substance abuse

treatment facility. The trial court then requested a recommendation from the supervision officer.

Because the officer had no indication that defendant had a substance abuse problem, he

recommended defendant’s probation be revoked. He stated that in March of 2008, defendant

produced a positive drug test result, but the officer explained that the defendant had been taking



                                                -2-
                                                                                                       04-09-00075-CR

certain medications known to cause false positives. In April and July of 2008, defendant’s urinalyses

both came back negative. Additionally, the officer stated defendant never informed him that she

currently had a substance abuse problem. Based on that information, the supervision officer

concluded there was “no basis” for sending defendant to drug treatment.

         Before granting the motion to revoke, the trial court informed defendant of the following:

         [B]ased on what I understand of your explanation to the probation department is that,
         yes, you might have had some positives back in March, but that was because you
         were on some medications, and so, therefore, you weren’t really having a substance
         abuse problem with methamphetamines. You’ve been testing clean since then. It
         does raise a legitimate question as to whether you really even have a substance abuse
         problem. . . . I’m not going to let anybody use substance abuse treatment . . . just to
         get out of going to the penitentiary.

The court then made findings of “True” as to both allegations, granted the motion to revoke

community supervision, and sentenced defendant to two years in a state jail facility.

                                                    DISCUSSION

         In her sole issue on appeal, defendant asserts the trial court should have sent her to in-patient

treatment because the court had previously required outpatient treatment and “then when [she]

requested more intensive, in-patient treatment conclude[d] that [she] did not have a drug problem

at all and refuse[d] her treatment.”1 Moreover, defendant argues, the trial court abused its discretion

by relying upon a supervision officer’s recommendation that she be denied in-patient treatment.

         We review a sentence imposed by the trial court for abuse of discretion. Jackson v State, 680
S.W.2d 809, 814 (Tex. Crim. App. 1984). At the conclusion of revocation proceedings, a trial court

has broad discretion to continue, extend, modify, or revoke a defendant’s community supervision.



         1
             … Defendant admits in her brief that, because she pled “True” to the State’s allegations, she “cannot argue
that the evidence was insufficient to support the revocation of her community supervision.” Therefore, we do not address
whether the trial court erred in revoking her community supervision.

                                                            -3-
                                                                                         04-09-00075-CR

See TEX . CODE CRIM . PROC. art. 42.12 § 21(b) (Vernon Supp. 2008). The court is restricted in the

sentence it imposes only by the relevant statutory limits. See Von Schounmacher v. State, 5 S.W.3d
221, 223 (Tex. Crim. App. 1999) (holding “once the trial court proceeds to adjudication, it is

restricted in the sentence it imposes only by the relevant statutory limits”). In this case, the crime

of evading arrest or detention with a vehicle is a state jail felony punishable by confinement in a state

jail for any term of not more than two years or less than 180 days. See TEX . PENAL CODE § 12.35(a)

(Vernon Supp. 2008). Here, the sentence imposed by the trial court—two years of state jail

time—fell within the statutory limits. Therefore, the court complied with its only sentencing

restriction, and revoking defendant’s probation instead of sending her to in-patient drug treatment

did not amount to an abuse of discretion. See Hawkins v. State, 112 S.W.3d 340, 344-45 (Tex.

App.—Corpus Christi 2003, no pet.) (expressing approval of trial court revoking probation and

sentencing defendant to ten years’ confinement instead of drug treatment facility despite defendant’s

request to be sent to drug treatment facility).

        Secondly, defendant failed to indicate to the court she currently had a substance abuse

problem. Defense counsel could only point to defendant’s positive urinalysis from ten months

earlier and argue, “to [defendant’s] benefit, she did have negative UAs following those positives.

So whatever was going on, whatever—I feel like that she was trying to address whatever issues. She

did not report to Center for Health Care Services which was a requirement of her probation because

of that.” Neither the argument from defense counsel nor the potentially false positive from ten

months earlier gave the trial court sufficient indication to find that defendant currently had a

substance abuse problem. The trial court’s conclusion that nothing indicated defendant had a

substance abuse problem does not fall outside the zone of reasonable disagreement. Therefore, it



                                                   -4-
                                                                                     04-09-00075-CR

was not unreasonable for the trial court to rely upon the supervision officer’s recommendation that

defendant be denied in-patient treatment. See Dwyer v. State, 2003 WL 252145, at *1-3 (Tex.

App.—Texarkana 2003) (no pet.) (mem. op., not designated for publication) (approving of trial

court’s reliance on probation officer’s sentencing recommendation).

                                        CONCLUSION

       We overrule defendant’s issue on appeal and affirm the trial court’s judgment.



                                                      Sandee Bryan Marion, Justice

Do Not Publish




                                                -5-